 

l
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT CoUR§;T
SOUTHERN DISTRICT OF CALIFORNIA i

UNITED STATES OF AMERICA SVRNDED JUDGMENTJN A CRIMINA _

V_ (For Offenses Committed On or After November l, 1987)
LEONEL AYALA-ARAMBULA (3)

 

Case Number: 17CR1069-BEN

TODD l HILTS

Defendant’s Attorney

UsM Number 61 176298
lX| Correetion ofSentence for Clerial Mistake {Fed. R. Crirn. P. 36}
TI~IE DEP_`ENDANT:

pleaded guisymaum(g) 1 o'F THE INDICTMENT.

l:l Was found guilty on count(s)

after a plea of not zuiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Nll(:n;)ll)l¢l:l:§$!
21 USC 841(a)(1), 846 CONSPIRACY TO DISTR[BUTE METHAMPHETAMINE 1
The defendant is sentenced as provided in pages 2 through 6 of this judgmentl
'I`he sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[:l The defendant has been found not guilty on count(s)
I:I Count(S) is dismissed on the motion of the United States.

 

Assessment : $100.00 forthwith cr through the lnmate Financial Responsibility Program (IFRP) at the rate of not less than
IE $25.00 per quarter during the period of incarceration

L__I JVTA Assessment*: $
*Justice for Victirns of Trafflcking Act of 2015 , Pub. L. No. 114-22.

|:I No fine `|:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United Statcs Attorney for this district within 30 days of any
change of name, residence, cr mailing address until all fnles, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

12/3/201%
Da?n{pcz:n of Sentence
ON. Ro B`];'ni`t/ez
UNITE TRICT JUDG

 

 

1

'-\

AO 245B (CASD Rev. 1/19) Judgment in a Crirninal Case

 

DEFENDANT: LEONEL AYALA~ARAMBULA (3) Judgment ~ Page 2 of 6
CASE NUMBER: 17CR1069-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
ONE HUNDRED AND THIRTY-SIX (136) MONTHS.

l:l!j

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshai for this district
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant must Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
l:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Off`ice.

RETURN

I have executed this judgment as fo llows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSI-IAL

17CR1 069-BEN

 

4

AO 245B (CASD Rev. 1/19) Judgment in a Crirninal Case

 

DEFENDANT: LEONEL AYALA-ARAMBULA (3) Judgment - Page 3 of 6
CASE NUMBER: 17CR1069~BEN

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
FIVE (5) YEARS.

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime
The defendant must not unlawfully possess a controlled substance
The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the ccurt.

|:lThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse (check if applicable)

|:lThe defendant must make restitution in accordance with 13 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution (check if applicable)
|:|The defendant must cooperate in the collection of DNA as directed by the probation officer. (checl< if applicable)
i:|The defendant must comply with the requirements of the Sex Offender Registration and NotiHcation Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or were convicted of a qualifying offense (check if
applicable)
|:|The defendant must participate in an approved program for domestic violence (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page

l?CRlOGQ-BEN

q

J

AO 245B (CASD Rev. l/ 19) Judginent in a Criminal Case

 

DEFENDANT: LEONEL AYALA-ARAMBULA (3) Judgment - Page 4 of 6
CASE NUMBER: l 7CR1069-BEN

STANDARD CONDITIONS ()F SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition

l.

9.

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within '."2
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time name

. Afcer initially reporting to the probation office, the defendant will receive instructions nom the court or the probation officer
' about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

The defendant must answer truthfully the questions asked by their probation officer.

. The defendant must live at a place approved by the probation ocher. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change

The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

The defendant must work fulltime (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant B'om doing so. If the defendant does not have full-time employment the defendant must try to End full-
time employrnent, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change lf notifying the probation officer at least 10 days in advance is not possible
due to unanticipated eircumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change

The defendant must not communicate or interact with someone they know is engaged in criminal activity If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

l

l

l

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

l.The defendant must not act or make any agreement with a law enforcement agency to act as a conndential human source or
informant without Erst getting the pennission of the court.

Z.If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and confirm that the defendant notiHed the person about the risk.

3.The defendant must follow the instructions of the probation officer related to the conditions of supervision.

l?CRl 069-BEN

l

AO 245B (CASD Rev. 1/19) Judgment in a Crirninal Case

 

DEFENI)ANT; LEONBL AYALA-ARAMBULA (3) Judgmem _ Page s of 6
CAsE NUMBER: iicR1069-BEN

SPECIAL CONDITIONS OF SUPERVISION

l. |f deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
illegally and report to the probation officer within 24 hours of any reentry into the United States; supervision
waived upon deportation, exclusicn, or voluntary departure

l7CRl 069-BEN

 

 

4 t

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANI`: LEONEL AYALA-ARAMBULA (3) Judgment - Page 6 of 6
CASE NUMBER: l7CRl 069-BEN
FINE
The defendant shall pay a fine in the amount of $500.00 unto the United States of America.

This sum shall be paid |:| lmmediately.

Forthwith or through the Inmate Financial Responsibility Program (IFRP) at the rate of not less than $25 .00 per
quarter during the period of incarceration

The Court has determined that the defendant does not have the ability to pay interest lt is ordered that:

>!4 The interest requirement is waived

170R1069-BEN

 

